Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7, 10, 14-16, 18, 19, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 2015/0143404) in view of Xie (US 2018/0189823) in view of Rowe (US 2011/0197220).
Regarding claim 1, 14, 23,25,  Byers discloses A video streaming device for dynamically generating an advertisement in a video stream, comprising: interface circuitry to communicate over a network; and processing circuitry to:
receive, via the interface circuitry, video stream content associated with the video stream, wherein the video stream is to be transmitted to a user device (fig. 4-5, [0020, 0033-0035, 0048]);
obtain video analytics data corresponding to the video stream content, wherein the video analytics data comprises at least an indication of a scene recognized in the video stream content ([0016, 0018, 0020, 0021, 0022] The scene and video is analyzed to find advertisements that are appropriate and match the video);
select the advertisement to be generated and inserted into the video stream content, wherein the advertisement is selected from a collection of advertisements based on the scene recognized in the video stream content([0016, 0018, 0020, 0021, 0022]);
generate the video advertisement content based on the video analytics data; ([0016, 0018, 0020, 0021, 0022])
generate modified video stream content based on the video stream content and the video advertisement content, wherein the modified video stream content is generated based on inserting the video advertisement content into the video stream content ([0016, 0018, 0020, 0021, 0022] The scene and video is analyzed to find advertisements that are appropriate and match the video); and
transmit, via the interface circuitry, the modified video stream content to the user device([0016, 0018, 0020, 0021, 0022]).
	Byers does not specifically disclose obtain an advertisement template for the advertisement, wherein the advertisement template comprises a template for generating video advertisement content corresponding to the advertisement; and generate video advertisement based on the advertisement template.
	However, Xie discloses obtain an advertisement template for the advertisement, wherein the advertisement template comprises a template for generating video advertisement content corresponding to the advertisement; and generate video advertisement based on the advertisement template ([0022, 0051]).  It would have been obvious to incorporate the ad template of Xie into the system of Byers in order to provide a common standard for each advertisement insertion.
	Byers in view of Xie does not specifically disclose dynamically creating an advertisement in a video stream; select the advertisement to be dynamically created and inserted; wherein the advertisement template comprises a template for creating video advertisement content corresponding to the advertisement; dynamically create the video advertisement content based on the advertisement template and the video analytics data.
	However, Rowe discloses dynamically creating an advertisement in a video stream; select the advertisement to be dynamically created and inserted; wherein the advertisement template comprises a template for creating video advertisement content corresponding to the advertisement; dynamically create the video advertisement content based on the advertisement template and the video analytics data (fig. 3, 4, [0018, 0024, 0025, 0039, 0045, 0047-0049).  It would have been obvious to incorporate the dynamic creation of advertisement content of Rowe into the system of Byers in view of Xie in order to improve the efficiency of advertising by dynamically and automatically selecting and creating ads based on video data.
	Regarding claim 2, 15, Byers in view of Xie in view of Rowe discloses wherein the video analytics data further comprises an indication of:
a scene context, wherein the scene context indicates one or more contextual characteristics recognized in the scene; and
scene content, wherein the scene content indicates one or more objects recognized in the scene ([0016, 0018, 0020, 0021] of Byers).
	Regarding claim 3,16, Byers in view of Xie in view of Rowe discloses wherein the video analytics data further comprises:
a natural language description of the scene context and the scene content;
video content metadata indicating the scene context and the scene content; or
a segmentation mask indicating where the one or more objects reside within the scene ([0021] of Byers). 
	Regarding claim 6, 18, Byers in view of XIe in view of Rowe discloses wherein the processing circuitry to dynamically create the video advertisement content based on the advertisement template and the video analytics data is further to:
obtain advertisement content from the advertisement template;
identify, based on the video analytics data, a portion of the scene content to be augmented or replaced with the advertisement content; and
generate the video advertisement content based on augmenting or replacing the portion of the scene content with the advertisement content ([0022, 0051] of Xie, [0016, 0018, 0020, 0021] of Byers).
	Regarding claim 7, 19,  Byers in view of Xie in view of Rowe discloses wherein the processing circuitry to dynamically create the video advertisement content based on the advertisement template and the video analytics data is further to:
obtain advertisement content from the advertisement template;
generate an ad scene to be depicted in the video advertisement content, wherein the ad scene is generated based on the advertisement content and the scene recognized in the video stream content; and
generate the video advertisement content depicting the ad scene ([0016, 0018, 0020, 0021] of Byers).
	Regarding claim 10, Byers in view of Xie in view of Rowe discloses wherein the advertisement template further comprises a semantic representation of one or more objects to be depicted in the video advertisement content, wherein the one or more objects comprise a product associated with the advertisement ([0016, 0018, 0020, 0021] of Byers, [0022, 0051] of Xie)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 2015/0143404) in view of Xie (US 2018/0189823) in view of Rowe (US 2011/0197220) in view of Mizrahi (US 2020/0042549).
Regarding claim 4, Byers in view of Xie  in view of Rowe does not specifically disclose  wherein the processing circuitry to obtain the video analytics data corresponding to the video stream content is further to:
determine whether a video analytics cache contains the video analytics data, wherein the video analytics cache contains a plurality of video analytics datasets generated based on a video content analysis performed on a plurality of videos;
upon a determination that the video analytics cache contains the video analytics data, retrieve the video analytics data from the video analytics cache; and
upon a determination that the video analytics cache does not contain the video analytics data:
perform the video content analysis on the video stream content to generate the video analytics data; and cache the video analytics data in the video analytics cache.
However, Mizrahi discloses wherein the processing circuitry to obtain the video analytics data corresponding to the video stream content is further to:
determine whether a video analytics cache contains the video analytics data, wherein the video analytics cache contains a plurality of video analytics datasets generated based on a video content analysis performed on a plurality of videos([0025, 0029, 0054-0059]);
upon a determination that the video analytics cache contains the video analytics data, retrieve the video analytics data from the video analytics cache([0025, 0029, 0054-0059]); and
upon a determination that the video analytics cache does not contain the video analytics data:
perform the video content analysis on the video stream content to generate the video analytics data; and cache the video analytics data in the video analytics cache ([0025, 0029, 0054-0059]).  It would have been obvious to incorporate the video analytics storage of Mizrahi into the system of Byers in view of Xie in view of Rowe in order to store analytics data for others to use and share.
	



Claim 5, 17,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 2015/0143404) in view of Xie (US 2018/0189823) in view of Rowe (US 2011/0197220)  in view of Yu (Us 2019/0095959).
Regarding claim 5, 17, Byers in view of Xie in view of Rowe discloses wherein the processing circuitry to obtain the video analytics data corresponding to the video stream content is further to:
perform a video content analysis on the video stream content, wherein the video content analysis is to analyze the video stream content.
recognize, based on performing the video content analysis, the scene context and the scene content corresponding to the scene in the video stream content; and
generate the video analytics data based on the scene context and the scene content ([0016, 0018, 0021, 0022] of Byers).
However, Byers in view of Xie in view of Rowe does not specifically disclose using a CNN.
Yu discloses using a CNN ([0064, 0085]).   It would have been obvious to incorporate the CNN of Yu into the system of Byers in view of Xie in view of Rowe in order to use shared analytics data to improve the scene analysis accuracy.

Claim 8-9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 2015/0143404) in view of Xie (US 2018/0189823) in view of Rowe (US 2011/0197220)  in view of Yu (Us 2019/0095959) in view of Nesvadba (US 2008/0189753).
Regarding claim 8, 20, Byers in view of Xie in view of Rowe in view of Yu discloses wherein the processing circuitry to dynamically create  the video advertisement content based on the advertisement template and the video analytics data is further to:
obtain a generative neural network (GNN) model for generating the video advertisement content, and generate the video advertisement content using the GNN model, wherein the advertisement template ([0022, 0025] of Xie) and the video analytics data are supplied as input to the GNN model ([0064, 0081-0085] of Yu).
	Byers in view of Xie in view of Rowe in view of Yu does not specifically disclose wherein the model is trained to generate a genre of video content corresponding to the video advertisement content, and wherein the model is obtained from a collection of models trained to generate a plurality of genres of video content.
	However, Nesvadba discloses wherein the model is trained to generate a genre of video content corresponding to the video advertisement content, and wherein the model is obtained from a collection of models trained to generate a plurality of genres of video content ([0036]).  It would have been obvious to incorporate the genre classification of Nesvadba into the system of Byers in view of Xie in view of Rowe  in view of Yu in order to use neural networks to classify videos by genre.
	Regarding claim 9, Byers in view of Xie in view of Rowe in view of Yu in view of Nesvadba discloses wherein the GNN model comprises:
a generative adversarial network (GAN) model; or
a Variational autoencoder (VAE) model ([0064, 0085] of Yu).


Claim 11, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 2015/0143404) in view of Xie (US 2018/0189823) in view of Rowe (US 2011/0197220) in view of Dey (US 2017/0164029).
Regarding claim 11, 21, Byers in view of Xie in view of Rowe does not specifically disclose wherein the processing circuitry to dynamically create  the video advertisement content based on the advertisement template and the video analytics data is further to:
identify a user of the user device;
obtain user context data corresponding to the user, wherein the user context data indicates a user context of the user based on sensor data captured by one or more sensors; and
personalize the video advertisement content for the user based on the user context.
However, Dey discloses wherein the processing circuitry to generate the video advertisement content based on the advertisement template and the video analytics data is further to:
identify a user of the user device; obtain user context data corresponding to the user, wherein the user context data indicates a user context of the user based on sensor data captured by one or more sensors; and personalize the video advertisement content for the user based on the user context ([004-006]).  It would have been obvious to incorporate the user context of Dey into the system of Byers in view of Xie in view of Rowe  in order to personalize advertisements to the user depending on their emotion.

Claim 12-13, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 2015/0143404) in view of Xie (US 2018/0189823 in view of Rowe (US 2011/0197220) in view of Hydrie (US 2007/0294773).
Regarding claim 12, 22, 24, Byers in view of Xie in view of Rowe does not specifically disclose determine that the video stream content is protected via digital rights management (DRM) protection; authenticate, via the interface circuitry, the video streaming device with a DRM license server, wherein remote attestation is performed to authenticate the video streaming device with the DRM license server; obtain, via the interface circuitry, a content license from the DRM license server, wherein the content license authorizes the video streaming device to modify and distribute the video stream content; and generate the video advertisement content and the modified video stream content in a trusted execution environment.
However, Hydrie discloses determine that the video stream content is protected via digital rights management (DRM) protection; authenticate, via the interface circuitry, the video streaming device with a DRM license server, wherein remote attestation is performed to authenticate the video streaming device with the DRM license server; obtain, via the interface circuitry, a content license from the DRM license server, wherein the content license authorizes the video streaming device to modify and distribute the video stream content; and generate the video advertisement content and the modified video stream content in a trusted execution environment ([0046]).  It would have been obvious to incorporate the DRM of Hydrie into the system of Byers in view of Xie in view of Rowe in order to prevent content from being viewed by unauthorized users.
Regarding claim 13, Byers in view of Xie in view of Rowe in view of Hydrie discloses wherein the processing circuitry is further to: track one or more metrics corresponding to the dynamically created  video advertisement content, wherein the one or more metrics comprise an indication of: protected content contained in the video advertisement content; how the protected content was modified; or an identity of the user consuming the protected content ([0046] of Hydrie).





Response to Arguments
	Arguments are moot in view of new grounds of rejection.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426